        Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *
                                              *
                                              *           Case No. 19-cr-00286-ELH-21
              v.                              *
                                              *
                                              *
DELSHAWN HARVEY                               *
                                              *
                                              *
              Defendant                       *
                                        ************

                   MEMORANDUM OPINION AND ORDER OF COURT


       This matter is before the Court on the defendant’s Motion for Compassionate Release

(the “Motion”) (ECF No. 563) and the government’s Response in Opposition to Defendant’s

Motion for Reconsideration of Detention Order (the “Opposition”) (ECF No. 572). The issues

have been fully briefed, and no hearing is necessary. L.R. 105.6, 207. For the reasons stated

below, the Motion is DENIED.

I. PROCEDURAL HISTORY

       On June 25, 2019, a federal grand jury returned a superseding indictment charging the

defendant with Conspiracy to Distribute and Possess with Intent to Distribute Controlled

Substances, in violation of 21 U.S.C. § 846; two counts of Possession with Intent to Distribute

Cocaine, in violation of 21 U.S.C. § 841(a)(1); Possession of a Firearm in Furtherance of Drug

Trafficking, in violation of 18 U.S.C. § 924(c); and Possession of a Firearm and Ammunition by

a Convicted Felon, in violation of 18 U.S.C. § 922(g)(1). An initial appearance was conducted

on July 1, 2019, after which the defendant was temporarily detained. On July 3, 2019, the

defendant appeared before United States Magistrate Judge Stephanie A. Gallagher for a
         Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 2 of 10



detention hearing. At the conclusion of the detention hearing, Judge Gallagher ordered that the

defendant be detained pending further proceedings. See Order of Detention (ECF No. 180). On

August 13, 2019, the defendant filed a Motion for Appeal/Review of Order of Detention (ECF

No. 275). On September 20, 2019, United States District Judge Ellen L. Hollander conducted a

hearing on the defendant’s motion. Judge Hollander upheld Judge Gallagher’s prior order

detaining the defendant.      On July 1, 2020, the defendant filed the present Motion for

Compassionate Release. The government filed the Opposition on July 6, 2020. One week later,

on July 13, 2020, the government filed a superseding information (ECF No. 587). On July 21,

2020, the defendant entered a plea of guilty to Conspiracy to Distribute and Possess with Intent

to Distribute five kilograms or more of Cocaine, in violation of 21 U.S.C. § 846, and Possession

with Intent to Distribute Cocaine, in violation of 21 U.S.C. § 842(a)(1), Counts 1 and 2 of the

superseding information, respectively. Sentencing is presently scheduled for September 24,

2020.

II. 18 U.S.C. § 3143

        The release or detention of a defendant pending sentencing is governed by 18 U.S.C

§ 3143(a), which provides in relevant part:

        [T]he judicial officer shall order that a person who has been found guilty of an
        offense and who is awaiting imposition or execution of sentence . . . be detained,
        unless the judicial officer finds by clear and convincing evidence that the person
        is not likely to flee or pose a danger to the safety of any other person or the
        community if released under section 3142(b) or (c). If the judicial officer makes
        such a finding, such judicial officer shall order the release of the person in
        accordance with section 3142(b) or (c).

        (2) The judicial officer shall order that a person who has been found guilty of an
        offense in a case described in subparagraph (A), (B), or (C) of subsection (f)(1) of
        section 3142 and is awaiting imposition or execution of sentence be detained
        unless--




                                                 2
        Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 3 of 10



               (A)(i) the judicial officer finds there is a substantial likelihood that a
               motion for acquittal or new trial will be granted; or

               (ii) an attorney for the Government has recommended that no sentence of
               imprisonment be imposed on the person; and

               (B) the judicial officer finds by clear and convincing evidence that the
               person is not likely to flee or pose a danger to any other person or the
               community.

18 U.S.C. § 3143(a)(1) and (2).

       The defendant pled guilty to Conspiracy to Distribute and Possess with Intent to

Distribute five kilograms or more of Cocaine, in violation of 21 U.S.C. § 846. The maximum

sentence for that offense is life imprisonment. See 21 U.S.C. §§ 841(b), 846. Thus, he has been

found guilty of an offense described in subparagraph (B) of subsection (f)(1) of § 3142. Further,

because the defendant pled guilty to that offense, the Court does not find that there is a

substantial likelihood that a motion of acquittal or new trial will be granted. Finally, an attorney

for the Government has not recommended that no sentence of imprisonment be imposed.

Therefore, 18 U.S.C. § 3143(a) mandates that the defendant be detained pending sentencing.

III. BAIL REFORM ACT

       Notwithstanding that detention is mandated by 18 U.S.C. § 3143(a), in light of the fact

that the defendant’s request for release is based on COVID-19 concerns, the Court will also

consider whether release would be appropriate under the Bail Reform Act (“BRA”). 18 U.S.C.

§§ 3141 et seq. The BRA requires the Court to order the pretrial release of the person “subject to

the least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety of any

other person and the community.” Id. § 3142(c)(1)(B). If, however, the Court finds after a

detention hearing that “no condition or combination of conditions will reasonably assure the



                                                 3
        Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 4 of 10



appearance of the person as required and the safety of any other person and the community,” the

Court “shall order the detention of the person before trial.” Id. § 3142(e)(1). “The facts the

judicial officer uses to support a finding pursuant to subsection (e) that no condition or

combination of conditions will reasonably assure the safety of any other person and the

community shall be supported by clear and convincing evidence.” Id. § 3142(f). On the other

hand, where risk of flight is the basis of a detention order, the government must prove by a

preponderance of the evidence that no combination of conditions of release will reasonably

assure the defendant’s presence at future court proceedings. United States v. Stewart, 19 F.

App’x 46, 48 (4th Cir. 2001) (per curiam).

       The Court’s determination is governed by four factors:

       (1) The nature and circumstances of the offense charged, including whether the offense is
       a crime of violence, a violation of section 1951, a Federal crime of terrorism, or involves
       a minor victim or a controlled substance, firearm, explosive or destructive device;

       (2) The weight of the evidence against the person;

       (3) The history and characteristics of the person, including--

       (A) The person’s character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past conduct,
       history relating to drug or alcohol abuse, criminal history, and record concerning
       appearance at court proceedings; and

       (B) Whether, at the time of the current offense or arrest, the person was on probation, on
       parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
       an offense under Federal, State, or local law; and

       (4) The nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release.

18 U.S.C. § 3142(g).




                                                4
        Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 5 of 10



IV. REOPENING THE DETENTION HEARING

       As noted previously, on July 3, 2019, the defendant appeared before United States

Magistrate Judge Stephanie A. Gallagher for a detention hearing. At the conclusion of the

detention hearing, Judge Gallagher ordered that the defendant be detained pending further

proceedings. That determination was upheld by United States District Judge Ellen L. Hollander

on appeal. At the present time the defendant is detained at the Chesapeake Detention Facility

(“CDF”) in Baltimore, Maryland. Under 18 U.S.C. § 3142(f), a detention hearing

       may be reopened, before or after a determination by the judicial officer, at any
       time before trial if the judicial officer finds that information exists that was not
       known to the movant at the time of the hearing and that has a material bearing on
       the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.

As grounds for his request for release, the defendant asserts that he “currently suffers from sleep

apnea for which he is dependent upon a CPAP machine and also suffers from asthma.

Consequently, he is particularly susceptible to the ravages of COVID-19.” Motion (ECF No.

563 at 1). The defendant does not assert that he has contracted COVID-19 while at CDF or that

he has been exposed to anyone who has tested positive for the virus. He does not claim that he

has not received adequate medical care while housed at CDF.

       COVID-19 is a worldwide pandemic that has had a profound impact on the health and

daily life of millions of people. According to the Centers for Disease Control and Prevention

(the “CDC”), as of July 27, 2020, there were 4,225,687 COVID-19-positive cases in the United

States and 146,546 deaths related to the virus.1 COVID-19 poses special risks for the elderly and

those with certain preexisting medical conditions.      Prisons, jails, and detention centers are


1
   CDC COVID Data Tracker, Ctrs. for Disease Control & Prevention (July 27, 2020),
https://www.cdc.gov/covid-data-tracker/.


                                                5
           Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 6 of 10



especially vulnerable to outbreaks of COVID-19. See Coreas v. Bounds, __ F. Supp. 3d __,

Civil Action No. TDC-20-0780, 2020 WL 1663133, at *1-2 (D. Md. Apr. 3, 2020).

        At the outset, the Court finds that the unprecedented magnitude of the COVID-19

pandemic and the heightened risk of exposure to residents of detention facilities constitute

information not known to the defendant at the time of the detention hearing that has a material

bearing on whether conditions of release can be fashioned to assure the appearance of the

defendant as required and the safety of the community. See, e.g., United States v. Bilbrough,

Criminal Case No. TDC-20-0033, Order at 4 (D. Md. Mar. 20, 2020), aff’d, __ F. Supp. 3d __,

2020 WL 1694362 (D. Md. Apr. 7, 2020); United States v. Martin, __ F. Supp. 3d __, Criminal

Case No. PWG-19-140-13, 2020 WL 1274857, at *2 (D. Md. Mar. 17, 2020). Therefore, the

Court would find that the defendant has established a satisfactory basis to reopen the detention

hearing.

        Considering that the defendant’s basis for reopening the detention hearing concerns new

information regarding the impact that COVID-19 may have on his health, the Court finds the

following comments by United States District Judge Stephanie A. Gallagher in a recent case

particularly instructive:

        Congress carefully prescribed the factors that a court should consider in weighing
        whether a particular defendant should be detained or released before trial. See generally
        18 U.S.C. § 3142(g). None of those factors refers specifically to the health of the
        defendant, or to whether the conditions of incarceration threaten the defendant’s well-
        being. Instead, Congress focused the required inquiry on the defendant’s risk of
        nonappearance, and the danger that the defendant’s release would pose to other
        individuals. In some circumstances, clearly, a particular defendant’s medical condition
        could reduce that defendant’s risk of flight or danger to the community, and the health
        condition would therefore fall within the factors appropriately considered in the context
        of § 3142(g). Absent those circumstances, however, a particular defendant’s health
        conditions, and the possible risks posed to the defendant by incarceration, do not affect
        the § 3142(f) and (g) analysis. See, e.g., United States v. Clark, 2020 WL 1446895, at *3
        (D. Kan. Mar. 25, 2020) (“A defendant’s concerns that he or she would face heightened
        COVID-19 risks if incarcerated would not typically factor into a § 3142(f) analysis,

                                                6
         Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 7 of 10



       which focuses on whether the court can fashion conditions of release that will reasonably
       assure the defendant is not a risk of nonappearance or a risk of harm to any others or the
       community. The risk of harm to the defendant does not usually bear on this analysis.”);
       United States v. Lawton, Crim. No. CR419-102, 2020 WL 1984897, at *1 (S.D. Ga. April
       27, 2020) (same); United States v. Whyte, Crim. No. 3:19-cr-64-1 (VLB), 2020 WL
       1911187, at *4 (D. Conn. April 8, 2020) (analyzing medical conditions under § 3142(i));
       United States v. Aguirre-Maldonado, Crim. No. 20-cr-53 (NEB/TNL), 2020 WL
       1809180, at *1 (D. Minn. April 9, 2020) (“While the Court appreciates the unprecedented
       nature of the COVID-19 pandemic, Defendant has offered no reason why the pandemic
       would reduce his risk of nonappearance or the risk that he poses to the community.”);
       United States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049 (D.D.C. March 30, 2020)
       (“[T]he relevant statutory inquiry [under § 3142(g)] is not the benefits that a defendant’s
       release would bring about (however significant) or the harms that his incarceration would
       cause (however substantial). Rather, the statute requires the Court to evaluate “the
       danger” that “would be posed by the person’s release.”) (emphasis in original).

United States v. Gallagher, Criminal No. SAG-19-0479, 2020 WL 2614819, at *3 (D. Md. May

22, 2020) (alteration in original).

       The defendant does not challenge the prior findings and conclusions of Judges Gallagher

and Hollander, and the Court adopts and incorporates them here. Rather, he argues that the

health conditions from which he suffers require that he be released for his own physical safety

and well-being. This is not a case, however, where the risk of flight or danger to the community

is reduced because of advanced age, physical disability, or serious incapacitating illness. Simply

stated, sleep apnea and asthma are conditions that have no bearing on risk of flight or danger to

the community. As such, the defendant’s preexisting health conditions, and the possible risks

posed to the defendant by incarceration, do not affect the § 3142(f) and (g) analysis. As will be

discussed below, however, the defendant’s preexisting health conditions are relevant in assessing

whether the defendant should be released temporarily under 18 U.S.C. § 3142(i).

V. TEMPORARY RELEASE UNDER § 3142(i)

       The Court will also consider whether temporary release under 18 U.S.C. § 3142(i) would

be appropriate. Under 18 U.S.C. § 3142(i), the Court “may, by subsequent order, permit the



                                                7
           Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 8 of 10



temporary release of the person, in the custody of a United States marshal or another appropriate

person, to the extent that the judicial officer determines such release to be necessary for

preparation of the person’s defense or for another compelling reason.”2

       To determine whether the defendant has established “another compelling reason” for

temporary release in the midst of the COVID-19 pandemic, the Fourth Circuit has directed the

Court to

       consider in the first instance the severity of the risk that the COVID-19 virus
       poses to the defendant, given his existing medical conditions and the current
       COVID-19 situation at the facility where he is being held, and whether that risk,
       balanced against the other Bail Reform Act factors, rises to the level of a
       “compelling reason” for temporary release under 18 U.S.C. § 3142(i).

United States v. Creek, No. 20-4251, Order at 1 (4th Cir. Apr. 15, 2020).

       In the context of COVID-19, four factors are to be considered in determining whether a

compelling reason permitting temporary release under 18 U.S.C. § 3142(i) has been established:

(1) the original grounds for detention; (2) the specificity of a defendant’s COVID-19 concerns;

(3) the extent to which the proposed release plan is designed to mitigate or exacerbate other

COVID-19 risks to the defendant; and (4) the likelihood that a defendant’s release would

increase the COVID-19 risks to others. United States v. Green, No. 1:19-cr-00539-CCB-1, 2020

WL 1873967, at *3 (D. Md. Apr. 15, 2020) (citing Clark, 2020 WL 1446895, at *3). The

defendant has the burden to show that circumstances warranting temporary release under

§ 3142(i) exist. United States v. Sanders, __ F. Supp. 3d __, No. 19-20037-01-DDC, 2020 WL

1528621, at *3 (D. Kan. Mar. 31, 2020). “The question for the Court is whether the COVID-19

health risks to the Defendant, should he remain detained, outweigh those traditional Section




2
  The defendant has not argued that release, temporary or otherwise, is necessary for the
preparation of his defense.
                                                8
         Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 9 of 10



3142(g) factors and the COVID-19 health risk to the community that Defendant’s release could

occasion.” United States v. Hernandez, No. PX-19-158-9, slip op. at 5-6 (D. Md. Apr. 29, 2020).

        As discussed previously, the defendant does not challenge the prior findings of Judges

Gallagher and Hollander in support of detention, and the Court adopts and incorporates them

herein. Regarding the second factor, the defendant asserts that his sleep apnea and asthma make

him “particularly susceptible to the ravages of COVID-19.” The defendant has not, however,

provided any medical evidence describing his precise medical conditions, treatment history, or

any authority relied upon regarding how those conditions increase the risk of COVID-19

complications. He has not provided any evidence that CDF has inadequate screening, testing,

quarantining, and treatment protocols for the COVID-19 virus. He has not provided any details

on how the defendant’s particular situation within CDF puts him at increased risk and/or subjects

him to inadequate protocols for screening, testing, quarantining, and treatment. Therefore, the

Court finds that the defendant has not stated his COVID-19 concerns with a sufficient degree of

specificity.

        Finally, regarding the final two Clark factors, the defendant proposes that arrangements

can be made to find an appropriate third-party custodian should the Court determine that release

is appropriate. Without more specific information, however, the Court cannot properly evaluate

the final two Clark factors. For example, the Court would require information regarding the

extent to which the proposed release plan is designed to mitigate or exacerbate other COVID-19

risks to the defendant or the likelihood that the defendant’s release would increase the COVID-

19 risks to others. The Court would need to know how the defendant would get from the

Baltimore Courthouse to his proposed residence. The Court would need to know the names,

ages, relationship to the defendant, any COVID-19 relevant health conditions, criminal history,



                                               9
        Case 1:19-cr-00286-ELH Document 621 Filed 07/28/20 Page 10 of 10



and employer (including type of work and typical hours outside of the residence) of persons

residing in the defendant’s residence. Finally, the Court would need information regarding the

availability of appropriate space within the residence for quarantine of the defendant upon

release (or should he subsequently become symptomatic or test positive for COVID-19) and a

plan for providing medical care to the defendant, if needed.

       For these reasons, when balanced against the § 3142(g) factors, the Court does not find

that the defendant has established a “compelling reason” for temporary release under 18 U.S.C.

§ 3142(i).

VI. CONCLUSION

       Detention is mandated in this case pursuant to 18 U.S.C. § 3143(a) because the defendant

has pled guilty to an offense for which the maximum sentence is life imprisonment, and the

government is not recommending that no sentence of imprisonment be imposed. Even if this

case were in a pretrial posture, however, the Court would find that, notwithstanding the

defendant’s health conditions, detention is appropriate under 18 U.S.C. § 3142(e) and that the

defendant has not established a compelling reason for release under 18 U.S.C. § 3142(i).

                                             ORDER

       Accordingly, it is this 28th day of July 2020, hereby ORDERED that the defendant’s

Motion for Compassionate Release is DENIED.



Date: July 28, 2020                                                /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                10
